Citation Nr: 1445289	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-00 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include PTSD, anxiety, and insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1968 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 video conference hearing.  A transcript of that hearing is of record.  

In May 2013 the Board reopened the claim and remanded the issue for additional development.

Attached to a letter dated July 16, 2013, from the accredited representative, 11 cassette tapes were provided for consideration with respect to the claim for service connection for a psychiatric disorder.  The representative requested that the tapes be transcribed.  The RO informed the Veteran that it could not transcribe cassette tapes and the Veteran sent CDs thereafter for transcription.  The claim file demonstrates that the Veteran was notified in July 2014 that the CDs she sent were blank and she was asked to provide new CDs with the pertinent treatment records to the RO if she wished them to be considered in support of her claim.  The Veteran does not appear to have responded to that request and, in August 2014, requested that there was no additional evidence to submit.

In May 2013, the Board remanded the issue for further development.  Regrettably more development is necessary before the Board may adjudicate the claim and 
the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claim file should be returned to the August 2013 VA examiner for an addendum opinion.  

It is obvious by the examination report that the VA examiner thoroughly considered the entirety of the evidence of record, however she failed to provide an etiology opinion regarding the Veteran's anxiety disorder as requested in the May 2013 remand.

Additionally, the examiner's conclusions were based in part upon findings that the Veteran's claimed stressor may not have occurred despite an August 2013 memorandum from the Joint Services Records Research Center which concedes Veteran's claimed stressor of a sexual assault while AWOL from her unit between April 28, 1969 and May 2, 1969.

Finally, in finding that the Veteran's symptoms no longer were intense or frequent enough to warrant a diagnosis of PTSD, the examiner failed to consider whether that diagnosis was warranted during any part of the period on appeal, since her April 2001 claim for service connection.    

The August 2013 VA examination did not conform to the requirements of the remand, Stegall v. West, 11 Vet. App. 268 (1998), and a new medical opinion is required.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claim folder to the examiner who conducted the August 2014 VA examination to prepare an addendum to her report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing must be accomplished.  The file must be made available to the examiner for review. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any PTSD found from April 2001 to the present is related to service, specifically considering the conceded account of stressors pertaining to the Veteran's reported sexual assault and experiences in the Women's Army Corps. 

As to all diagnosed psychiatric conditions other than PTSD, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the condition  had its onset in-service or within one year of separation and is related to the Veteran's period of military service.

The provided opinion must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, service personnel records, VA treatment notes, transcripts, etc.) and set forth a complete rationale for all findings and conclusions.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

If the original examiner is no longer available, a suitably qualified replacement is to examine the Veteran in accordance with the above.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



